ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-722, it is this 2nd day of January, 2013,
ORDERED, by the Court of Appeals of Maryland, that Respondent, Supriya Miriam Harding, is hereby, disbarred by consent from the further practice of law in the State of Maryland and it is further
ORDERED, that the Clerk of this Court shall strike the name of Supriya Miriam Harding from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.